DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of prior U.S. Patent Application No. 16/011,000, filed June 18, 2018 which is a divisional of prior U.S. Patent Application No. 14/843,559, filed September 2, 2015 which further claims priority to U.S. Provisional Application No. 62/166,941, filed May 27, 2015.
Information Disclosure Statement
The information disclosure statement filed September 17, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received September 17, 2020 are acceptable for examination purposes.
Specification
The specification received September 17, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Preliminary Amendment
The preliminary amendment filed September 17, 2020 is acknowledged.  Claims 1-23 have been canceled in favor of new claims 24-35.
Claim Interpretation
Note that the terms nanostructure(s), nanoconfined of the claims are not bound by any particular dimensions in the absence of a clearly claimed dimension. Any claim which merely recites the terms nanostructure(s) and/or nanoconfined, without a particular dimension (such as claim 28) is not limited to the term nano. For example, a dimensional feature can be called a nanostructure and read on structures that are 10nm, 100nm, 100,000nm, etc. Therefore a claim limitation to a particular dimension is necessary to limit the terms with appropriate dimension(s) for the term nano.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 25 is unclear with respect to the phrase “elevated pressure” as the claim does not define any pressures therein nor does it define with the pressure is elevated relative to another pressure.  Therefore, the step therein and elevated pressure limitation to such step is not clear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 31, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujinami et al. (JP 2012-009421A).
As to claim 24, Fujinami discloses a method for producing “nanoconfined” metal-containing electrolyte, the method comprising:
forming inorganic oxide microcapsules (hollow enclosed structures) which are in contact with each other (paras. [0011], [0022]-[0024] and examples);
loading the hollow regions of the hollow enclosed nanostructures with electrolyte solution.  Notably the electrolyte is filled, further defines as being absorbed by the microcapsules and thus through the porous walls of the inorganic oxide microcapsules (para. [0011] and examples).  The electrolyte is a liquid electrolyte and includes various lithium metal salts (para. [0032] and examples).
As to claim 25,  the silica microcapsules 1 are subjected to formation at a pressure which is elevated compared to the pressure (reduced pressure such as 50kPa which is less than atmospheric pressure – (50kPa=0.05MPa; atmospheric pressure being 0.101325 MPa)) which infuses electrolyte into the microcapsules (paras. [0050] and [0068]).  Alternatively, the microcapsule layer is also subjected to pressing at a pressure up to 0.2 MPa which is greater than atmospheric pressure (1 atm = 0.101325 MPa).  Fujinami further teaches that the application of the upper pressure limit can provide sufficient compaction of the microcapsules in the layer without destroying them (para. [0051]).
As to claims 31-32, the microcapsules of Fujinami are silica, also known as silicon dioxide, or other inorganic oxides such as alumina or titanium dioxide (para. [0011] and examples).
As to claims 34-35, the electrolyte is a lithium metal salt contained in an organic electrolyte solvent and can include an ionic liquid organic electrolytic solution (para. [0032] and examples).
Claims 24, 31-32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (JP 2013-030336A).
As to claim 24, Koga discloses a method for producing metal-containing electrolyte, the method comprising:
forming inorganic oxide porous bodies 3 (hollow enclosed structures) which can be aggregates and thus in contact with each other ([0009]-[0012] and examples);
loading the hollow regions of the hollow enclosed structures 3 with a liquid metal containing electrolyte by infusion of the electrolyte through the pores of the structures 3 (para. [0014] and examples).  The electrolyte is a lithium metal salt (para. [0010] and examples).  The particles range from 0.5 to 20microns and thus include sizes that are explicitly nanosized (noting that claim 24 does not sufficiently distinguish the size of the particles therein from the sizes of Koga).
As to claims 31-32, the microcapsules of Koga are silica, alumina, titania, zirconia, iron oxide and tin oxide with silica exemplified (para. [0011] and examples).
As to claim 35, the electrolyte is a lithium metal salt and an ionic liquid organic electrolytic solution (paras. [0010]-[0011] and examples).
Claims 24, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN103956448A) as evidenced by U.S. Patent Application No. 2015/0333309 (U.S. equivalent to the Chinese document of Jiang).
 	As to claim 24, Jiang discloses a method for producing metal-containing electrolyte, the method comprising:
Forming polymeric hollow enclosed particles, each particle having a shell and cavity (para. [0008], examples).  The particles are coated on a separator and thus are mixed and in contact with one another in the coating.  
The electrolyte enters the cavity of the polymer particles via channels in the polymer particles (para. [0016] and examples).  Thus Jiang teaches of loading the hollow portions of the particles with the electrolyte by infusion of the electrolyte therein.  The electrolyte is a lithium metal salt (Examples).
As to claim 33, the nanostructures are polymer structures including the same polymer materials as in the instant invention (see Table 1).
As to claim 35, the electrolyte is a lithium metal salt and organic electrolytic solution (examples).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over either Fujinami et al. (JP 2012-099421A) or Koga (JP 2013-030336A) as applied to claim 24 above, and further in view of Paranthaman et al. (U.S. Patent Application Publication No. 2013/0316221) and Paranthaman et al. (U.S. Patent Application Publication No. 2014/0099560; hereafter referred to as Paranthaman-560).
	The difference between claims 26-27 and each of Fujinami and Koga is that neither Fujinami nor Koga explicitly teach of the particle porosity (% of nanometer sized pores as specified therein).
	Paranthaman teaches that the pore size can range from 1-50nm (para. 44).  Modifying pore size to effectively permit electrolyte infusion while providing sufficient electrolyte retention within the microcapsules or porous bodies would have been an optimizable dimension suitably within the skill of the ordinary worker in the art.  Thus selection of low nanometer size pores to the particles of Fujinami or Koga would have been reasonable to effectively permitted electrolyte infusion and retention within the microcapsules or porous bodies.
	Regarding claiming particular porosity ranges:	Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Furthermore, the concept of restricting the percentage of pores of a certain size to be as close to the maximum percent would have improve pore distribution and uniformity which would have resulted in uniform ion conductivity to the structure.
	Paranthaman-560 teaches of a substantially uniform pore distribution to the microsphere structure (para. 50).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of either Fujinami or Koga by small nanometer pores having a uniform pore distribution as taught by Paranthaman and Paranthaman-560 since it would have improved pore distribution and uniformity which would have resulted in uniform ion conductivity to the structure.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over either Fujinami et al. (JP 2012-099421A) or Koga (JP 2013-030336A) as applied to claim 24 above, and further in view of WO ‘126 (WO 2013/033126).
	The difference between claims 28-30 and each of Fujinami and Koga is that neither Fujinami nor Koga explicitly teach of the particle diameters in the ranges of claims 28-30.
	Regarding claiming particular diameter ranges:	Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	WO ‘126 teaches that microspheres with a diameter of about 200nm has superior packing density (p. 9, ll. 1-3 and prior art claims 13-14 as applied to claims 4-6).  Thus dimensions of less than 500nm and less than 200nm would have been readily apparent to one of ordinary skill in the art base on the teaching of WO ‘126 since it would have provided an electrolyte material having superior packing density.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of either Fujinami or Koga by modifying the particle diameter dimensions to be less than 200nm as taught by WO ‘126 since it would have provided an electrolyte material having superior packing density.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103956448A) as evidenced by U.S. Patent Application No. 2015/0333309 (U.S. equivalent to the Chinese document of Jiang) as applied to claim 24 above, and further in view of Paranthaman et al. (U.S. Patent Application Publication No. 2013/0316221) and Paranthaman et al. (U.S. Patent Application Publication No. 2014/0099560; hereafter referred to as Paranthaman-560).
Jiang teaches that the pore size of the nanopores of the polymer particle shells is ~20-50% the thickness of the shell and that selection of the pore size can be varied to achieve sufficient electrolyte absorption in the particles and capillary action of the electrolyte (para. [0031]).  The pore size may be from 10-30nm (para. [0032]).
	The difference between claims 26-27 and Jiang is that Jiang explicitly teach of the particle porosity (% of nanometer sized pores as specified therein).
	Paranthaman teaches that the pore size can further range from 1-50nm (para. 44).  Selection of pores just below 10nm would have been obvious to one of ordinary skill in the art with the understanding that such pore sizes would still meet the desired liquid absorption and capillary action necessary in Jiang.  Modifying pore size to effectively permit electrolyte infusion while providing sufficient electrolyte retention within the microcapsules or porous bodies would have been an optimizable dimension suitably within the skill of the ordinary worker in the art.  Thus selection of lower nanometer size pores to the particles of Jiang (including 1-10nm taught by the range of Paranthaman) would have been reasonable to effectively permitted electrolyte infusion and retention within the microcapsules or porous bodies.

	Regarding claiming particular porosity ranges:	Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, the concept of restricting the percentage of pores of a certain size to be as close to the maximum percent would have improve pore distribution and uniformity which would have resulted in uniform ion conductivity to the structure.
	Paranthaman-560 teaches of a substantially uniform pore distribution to the microsphere structure (para. 50).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Jiang by small nanometer pores having a uniform pore distribution as taught by Paranthaman and Paranthaman-560 since it would have improved pore distribution and uniformity which would have resulted in uniform ion conductivity to the structure.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103956448A) as evidenced by U.S. Patent Application No. 2015/0333309 (U.S. equivalent to the Chinese document of Jiang) as applied to claim 24 above, and further in view of WO ‘126 (WO 2013/033126).
Jiang does teach that the polymer particles are nanosized, ranging from 50-900nm (para. [0026]) which significantly overlaps with the range of claim 28, overlaps with a portion of the range of claim 29 and is just larger than the range of claim 30.
	The difference between claims 28-30 and Jiang is that Jiang does not explicitly teach of the particle diameters in the ranges of claims 28-30.
	Regarding claiming particular diameter ranges:	Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	WO ‘126 teaches that microspheres with a diameter of about 200nm has superior packing density (p. 9, ll. 1-3 and prior art claims 13-14 as applied to claims 4-6).  Thus dimensions of less than 500nm and less than 200nm would have been readily apparent to one of ordinary skill in the art base on the teaching of WO ‘126 since it would have provided an electrolyte material having superior packing density.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Jiang by modifying the particle diameter dimensions to be less than 200nm as taught by WO ‘126 since it would have provided an electrolyte material having superior packing density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2014/0272580 (para. [0026]) and 2009/0317724 (para. [0036]) each teaches that the term nanosized can encompass sizes greater than 1micron.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725